Citation Nr: 1504291	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 1, 1997.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to June 1987.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative determination of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for VA educational assistance benefits.

In a June 2001 statement, the Veteran reported that he attended school for two years after January 1, 1990 and is entitled to monetary benefits for the period during which he was eligible for VA educational assistance benefits.  The Board finds that this contention may be reasonably construed as a claim of entitlement to reimbursement for courses taken after January 1, 1990.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  This matter is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The program awarding educational benefits under Title 38, Chapter 34, United States Code, expired on December 31, 1989.

2.  The Veteran's Chapter 34 active duty educational benefits were converted to Chapter 30 benefits as of January 1, 1990.

3.  The Veteran's converted Chapter 30 VA educational assistance benefits were awarded with a delimiting date of July 1, 1997; this date was 10 years from the date of the Veteran's discharge from active service. 

4.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.


CONCLUSION OF LAW

The criteria for an extension of the Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits beyond July 1, 1997 are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist the Veteran in the development of his claim do not apply to the present claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA General Counsel has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  See VAOPGCPREC 5-2004; see also 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Here, the evidence is such that the Veteran cannot establish entitlement to education benefits under any of the programs addressed.  Accordingly, there is no duty to provide further notice or assistance in this case.

II.  Merits of the Claim

The record shows that the Veteran served on active duty from May 1962 to June 1987.  His separation date from service was June 30, 1987.  In statements dated March 2001, June 2001, and July 2001, the Veteran claimed entitlement to his remaining education benefits under Title 38, Chapters 30 and 34, United States Code (hereinafter "Chapter 30" and "Chapter 34").  He reported that he used GI Bill educational assistance to attend St. Philip's College after his June 1987 separation from active duty and was informed by VA in January 1990 that he was no longer entitled to those benefits.  The Veteran asserts that he is currently entitled to 17 months and 29 days of educational assistance benefits and requests that VA find the same.

In an April 2012 administrative decision, the RO informed the Veteran that his educational assistance benefits under Chapter 34 were converted to Chapter 30 benefits following Congress' express abrogation of Chapter 34 benefits for all veterans effective December 31, 1989.  See 38 U.S.C.A. § 3462(e) (West 2014) (terminating educational assistance under Chapter 34 for all eligible veterans effective December 31, 1989); see also Burton v. Nicholson, 19 Vet. App. 249, 252 (2006) (citing Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  The Veteran was informed that he was assigned a delimiting date for use of his Chapter 30 benefits of July 1, 1997, which was 10 years from the day after his separation from service.

Thus, when the Veteran filed a claim to use his remaining benefits in 2001, the Veteran had no further educational assistance benefits, as the time period to use those benefits had expired.  The Veteran contended in a February 2013 statement that he was unaware of any delimiting date and that he was unaware of the conversion of his entitlement to benefits from Chapter 34 to Chapter 30 until after the delimiting date.  In essence, he requests an extension of the assigned delimiting date of July 1, 1997. 

The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. §§ 3031(a), 3033 (West 2014).  Here, there is no evidence of record to demonstrate any active duty after June 30, 1987.

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (West 2014).

In this case, it has not been shown that the Veteran did not initiate his chosen program of education due to physical or mental disability.  The Board acknowledges the Veteran's contentions and his desire to seek further education.  However, the legal criteria governing the payment of education benefits are clear and specific, and the Board is, regrettably, bound by them.  As the evidence does not establish that the Veteran had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met. 

The Board is aware that the Veteran does not believe that he was properly informed of any delimiting date and that he was unaware of the conversion of his entitlement to benefits from Chapter 34 to Chapter 30 until after the delimiting date.  However, those facts, even if accurate, are insufficient to confer additional eligibility under Chapter 30.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision pursuant to which the Board may grant the benefits sought.

As the disposition of this claim is based on the law, and not on the facts of the case, the Veteran's claim for a delimiting date beyond July 1, 1997 must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases in which the law and not the evidence is dispositive, a claim for entitlement to benefits must be denied based on a lack of entitlement under the law)

In addition, the Board has considered the Veteran's entitlement to educational assistance under Chapter 32 of Title 38, United States Code (Chapter 32), which sets forth the provisions regarding educational assistance under the post-Vietnam Era Veterans' Educational Assistance Program (VEAP).  See 38 U.S.C.A. §§ 3201-3243 (West 2014).  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after December 31, 1976 and before July 1, 1985, but not be eligible under Chapter 34, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a), 3222(a) (West 2014); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2014).  In this case, the Veteran entered service prior to January 1, 1977 and he did not elect to participate in VEAP.  Thus, he is ineligible for Chapter 32 benefits.


ORDER

An extension of the Veteran's basic 10-year period of eligibility for receiving educational assistance benefits under Chapter 30 beyond the delimiting date of July 1, 1997, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


